Citation Nr: 1020291	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  05-17 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis C.

2.  Entitlement to service connection for joint pain and 
fatigue to include secondary to hepatitis C.

3.  Entitlement to service connection for chronic liver 
disease to include secondary to hepatitis C. 

4.  Entitlement to service connection for depression, tension 
and anxiety to include secondary to hepatitis C.  

5.  Entitlement to service connection for chronic headaches 
to include secondary to hepatitis C.  

6.  Entitlement to service connection for nervous system 
damage to include secondary to hepatitis C.  

7.  What evaluation is warranted for bilateral hearing loss 
from September 13, 2003?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from January 1971 
to January 1975.

This appeal arose from rating decisions of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Seattle, Washington.  A November 2003 rating decision 
determined that new and material evidence was not received to 
reopen the Veteran's claim for service connection for 
hepatitis C.  An August 2004 rating decision granted service 
connection for bilateral hearing loss and assigned an initial 
noncompensable rating, which the Veteran appealed.  The 
rating decision also denied entitlement to service connection 
for all other disorders at issue.  He perfected separate 
appeals of the denials via Substantive Appeals (VA Form 9s) 
dated in July 2004, May 2005, and December 2006.  

In February 2008, the Veteran appeared before the undersigned 
Veterans Law Judge for a Travel Board hearing.  A transcript 
of that hearing is of record.

The issues regarding entitlement to service connection and 
whether new and material evidence had been submitted to 
reopen the Veteran's claim for service connection for 
hepatitis C were previously before the Board in June 2008.  
In its decision, the Board remanded these claims for further 
development to include giving proper notice to the Veteran 
for his claims and to include requiring further attempts to 
retrieve the Veteran's service treatment records.  Since the 
Veteran's June 2008 Board Hearing, the RO has fulfilled the 
mandates of the remand.  The issues are now properly before 
the Board. 

In August 2007, the Veteran filed a notice of disagreement 
regarding a July 2007 rating decision which granted 
entitlement to service connection for posttraumatic stress 
disorder with a disability evaluation of 50 percent.  In 
March 2008 the Veteran was issued a statement of the case.  
Thereafter, he did not file a timely substantive appeal.  
Hence, the July 2007 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).  In November 2008, the Veteran called the 
RO and claimed entitlement to an increased rating for 
posttraumatic stress disorder.  Hence, the issue of 
entitlement to an increased evaluation for posttraumatic 
stress disorder must be adjudicated by the RO, and it is 
referred to them for appropriate action.  

The issue of entitlement to an increased evaluation for 
bilateral hearing loss is addressed in the  REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2002 rating decision denied entitlement to 
service connection for hepatitis C due to the absence of a 
relationship between the Veteran's disease and military 
service.  In the absence of a timely appeal, the April 2002 
rating decision is final.

2.  The evidence submitted since the April 2002 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.

3.  The evidence preponderates against finding that joint 
pain and fatigue are either due to service or that these are 
proximately due to a service-connected disorder.  

4.  The evidence preponderates against finding a chronic 
liver disease in service or until many years after service, 
and against finding that the Veteran's liver disease is 
proximately due to a service-connected disorder.

5.  The evidence preponderates against finding depression, 
tension and anxiety in service or until many years after 
service, and against finding that depression, tension and 
anxiety are proximately due to a service-connected disorder.

6.  The evidence preponderates against finding chronic 
headaches in service or until many years after service, and 
against finding that chronic headaches are proximately due to 
a service-connected disorder.

7.  The evidence preponderates against finding nervous system 
damage in service or until many years after service, and 
against finding that nervous system damage is proximately due 
to a service-connected disorder.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision denying entitlement to 
service connection for hepatitis C is final.  New and 
material evidence to reopen a claim for service connection 
for Hepatitis C has not been received. 38 U.S.C.A. §§ 5103A, 
5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) 
(2009).

2.  Joint pain and fatigue are not the result of a disease or 
injury incurred in or aggravated by service, nor are they 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2009).

3.  Chronic liver disease is not the result of a disease or 
injury incurred in or aggravated by service, nor is it 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.310.

4.  Depression, tension and anxiety are not the result of a 
disease or injury incurred in or aggravated by service, nor 
are they proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.310.

5.  Chronic headaches are not the result of a disease or 
injury incurred in or aggravated by service, nor are they 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.310.

6.  Nervous system damage is not the result of a disease or 
injury incurred in or aggravated by service, nor is it 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  In June 2008, the Board remanded the claims in 
order that VA might fulfill its duties to notify and assist 
the Veteran.  Included in the remand were instructions to 
provide the Veteran was information as to what evidence was 
necessary in order for the Veteran to reopen his claim for 
service connection for hepatitis C.  This was done in an 
August 2008 VCAA letter which additionally notified the 
Veteran of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to provided by him and what part VA 
will attempt to obtain, of the need to submit all pertinent 
evidence in his possession and of the evidence necessary to 
reopen a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126; Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Veteran was also informed as to how disability 
ratings and effective dates are determined.  The claims were 
readjudicated in July 2009 supplemental statement of the 
case.  Hence, the Veteran was not prejudiced by the timing of 
the notice provided to him.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims including VA treatment records and the records relied 
upon by Social Security Administration in granting the 
Veteran disability benefits.  VA obtained medical opinions in 
connection with the Veteran's claims for service connection 
for hepatitis C and psychiatric disorders.  

The Veteran has not been afforded a VA examination to 
determine the nature and etiology of his joint pain and 
fatigue, liver disease, headaches or nervous system damage.  
However, a VA examination or opinion is deemed necessary only 
if the evidence of record (a) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (b) establishes that the 
Veteran suffered an event, injury, or disease in service; (c) 
indicates that the claimed disability or symptoms may be 
associated with the Veteran's service or other service-
connected disability, and (d) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon 
v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the 
requirement to examine the Veteran for these conditions is 
not triggered as the evidence of record does not meet these 
initial evidentiary thresholds. 

Following the July 2008 Board decision, VA made additional 
attempts to locate the Veteran's service treatment records to 
include hospital records from the Naval Hospital in Cubi 
Point, and the Iwakuni Naval Hospital for the period from 
1972 to 1973.  As stated in the July 2008 Board decision, a 
notation within the service treatment records noted that the 
Veteran's health records would be forwarded by the Naval 
Hospital at Cubi Point.  

A May 2009 formal finding of the unavailability  of clinical 
records from the Naval Hospital Cubi Point and the Iwajuni 
Naval Hospital was made after such records were not located 
in the Personnel Information Exchange System.  Accordingly, 
additional service treatment records are unavailable for 
review.  The Board finds that VA has fulfilled its duty to 
assist and substantially complied with the mandate of the 
July 2008 remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The Veteran has asserted in various claims and during his 
February 2008 Travel Board hearing that genotyping done in 
the University of Washington found that his strain of 
hepatitis C was a strain frequently found in Southeast Asia.  
The Board notes that additional records were requested from 
the Veteran in multiple letters, and in April 2005 the RO 
specifically requested records from the Veteran pertaining to 
care received at the University of Washington hospital.  
Despite these attempts, the Veteran furnished neither contact 
information for this hospital nor records from it.  When 
asked whether VA had these records during his June 2008 
hearing, the Veteran stated that these records had been 
provided.  See Hearing Transcript, p. 21.  

Corresponding to VA's duty to assist the Veteran in obtaining 
information is a duty on the part of the Veteran to cooperate 
with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (noting that "[t]he duty to assist is 
not always a one-way street"). VA's duty must be understood 
as a duty to assist the Veteran in developing his claim, 
rather than a duty on the part of VA to develop the entire 
claim with the Veteran performing a passive role.  Turk v. 
Peake, 21 Vet. App. 565, 568 (2008).  Thus, no additional 
development is necessary before the claims may be decided.  

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.  

I.  New and Material Evidence to Reopen the Veteran's Claim 
for Hepatitis C

VA received the Veteran's original claim of entitlement to 
service connection for hepatitis C in January 2001.  An April 
2002 rating decision denied the claim finding that hepatitis 
C was not related to military service and that the Veteran's 
service treatment records failed to show evidence of exposure 
to or risk factors for hepatitis in service.  An April 2002 
letter notified the Veteran of the decision.  The claims file 
contains nothing to indicate he did not receive the April 
2002 decision letter, or any record that the U.S. Postal 
Service returned it to VA as undeliverable.  Nor is there any 
record of the Veteran having submitted a timely Notice of 
Disagreement with that decision.  Thus, the April 2002 rating 
decision is final and binding on the Veteran. 
 
Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA. 38 U.S.C.A. §§ 5108, 7104, 7105; 38 
C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2009).  Moreover, if 
it is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  See generally Elkins v. West, 12 Vet. App. 209 
(1999). 
 
The United States Court of Appeals for Veterans Claims has 
held that, in determining whether evidence is new and 
material, the credibility of the new evidence is, 
preliminarily, to be presumed.  If the additional evidence 
presents a reasonable possibility that the claim could be 
allowed, the claim is accordingly reopened and the ultimate 
credibility or weight that is accorded such evidence is 
ascertained as a question of fact.  38 C.F.R. § 3.156; Justus 
v. Principi, 3 Vet. App. 510 (1992). 

In August 2003, the Veteran submitted a request to reopen his 
claim for entitlement to service connection for hepatitis C.  
A November 2003 rating action denied the Veteran's request 
because the evidence submitted by the Veteran failed to 
relate to an unestablished fact necessary to substantiate the 
claim and did not raise a reasonable possibility of 
substantiating the claim.  

Review of the claims file reveals that additional voluminous 
evidence has been added in support of the Veteran's claim 
since his April 2002 rating decision.  This evidence includes 
employment health records, VA medical center and private 
treatment records dated between November 2001 and September 
2008, statements made by the Veteran, his mother, and his 
representative; various treatises on hepatitis C, and a 
transcript from the Veteran's  February 2008 Travel Board 
Hearing.  

While much of the evidence submitted is new, the evidence 
added since the April 1992 rating decision is not material.  

The new evidence contains the Veteran's assertions that the 
conditions while in service led to his contraction of 
hepatitis C.  The record, however, contains no competent 
medical evidence which supports these assertions.  Further, 
in his initial claim, the Veteran previously asserted the 
conditions during his service led to hepatitis C.  Thus, his 
later statements containing the same assertion are redundant 
of the evidence of record in April 1992.  38 C.F.R. § 3.156 
(a).  Similarly, the Veteran's mother's observations repeat 
the Veteran's previous descriptions of post-service 
symptomology.  Id.  

The new evidence includes health reports from the Veteran's 
former employer which showed, in part, that in October 1985, 
the Veteran had elevated liver enzymes.  While this evidence 
comes closer in time to service, it fails to show that the 
Veteran's elevated liver enzymes were due to hepatitis C and 
fails to show that his hepatitis C originated in service.  
Thus, this evidence does not raise a reasonable possibility 
of substantiating the claim.

While the Veteran has stated that his hepatitis C was 
contracted during service, he has not provided any medical 
evidence to support this assertion.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994) (matters of diagnosis and 
etiology are within the province of trained medical 
professionals).  The Board notes that the Veteran has 
provided treatises on the relation between conditions in 
Southeast Asia and hepatitis C, some of which discuss the 
effect of the spread of the disease through jet injector 
vaccinations.  The articles submitted in support of the 
Veteran's claim are "new" in that they were not of record 
prior to the April 2002 rating decision; however, the 
evidence is not material in that, by itself or when 
considered with previous evidence of record, it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Medical articles or treatises can provide important 
support when combined with an opinion of a medical 
professional if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Mattern v. 
West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 
314, 316 (1998); Wallin v. West, 11 Vet. App. 509, 514 
(1998).  In this case, the medical articles submitted were 
not accompanied by an opinion of any medical expert linking 
the Veteran's hepatitis C with his service.  Additionally, 
the Veteran testified that no physician had ever provided 
such an opinion.  See Hearing Transcript, p. 19.  Thus, the 
treatises submitted are insufficient to establish the 
required medical nexus opinion for causation.

Physicians who were approached with the question as to the 
origin of the Veteran's hepatitis C failed to relate the 
condition to his service.  VA medical center treatment 
records submitted since the Veteran's April 2002 rating 
decision note that Veteran had a past medical history of 
hepatitis C and there was an unclear mode of transmission.  
See January 2007 VA medical center treatment notes.  This 
does not constitute a medical opinion linking the Veteran's 
service with his hepatitis C as it merely reiterates the fact 
that the origin of the Veteran's hepatitis C is unknown.  The 
additional treatment records do not contain any medical 
opinion evidence addressing the etiology of his hepatitis C.  
Thus, even when considered with the record as a whole, the 
Veteran's submitted treatment records are found to be new, 
but not material.  

The new evidence consists of neither evidence showing that 
the Veteran contracted hepatitis during service nor evidence 
verifying any assertion that he was exposed to risk factors 
thereof.  The Veteran's request to reopen his claim for 
service connection for hepatitis C is therefore denied.  
 
As the Veteran has not carried his initial burden of 
submitting new and material evidence, the benefit-of-the- 
doubt rule is not applicable to his petition to reopen.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

II.  Entitlement to Service Connection for Joint Pain and 
Fatigue, Chronic Liver Disease, Depression, Tension and 
Anxiety; Chronic Headaches and Nervous System Damage

Laws and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status will not always constitute competent medical 
evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In addition to the general laws and regulations governing 
service connection, certain diseases, including cirrhosis of 
the liver and organic diseases of the nervous system, are 
presumed to be the result of service when it is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307.  

Although the Veteran is entitled to consideration under the 
law and regulations governing presumptive service connection, 
the failure to meet those requirements is not dispositive.  
The Veteran may still show a direct link between his claimed 
disorders and service.  38 C.F.R. § 3.303(d).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Analysis

The Veteran's service treatment records do not show, nor does 
he assert that joint pain, fatigue, liver disease, 
depression, tension and anxiety, headaches, and nervous 
system damage disorders began during service or within any 
applicable presumptive period.  Further, the record 
demonstrates that the first evidence of these disorders 
appeared only after the Veteran was diagnosed and treated for 
hepatitis C, in 2002.  As the evidence has shown neither an 
in-service incurrence of the Veteran's complaints, or 
competent evidence of chronic pathology since service 
discharge, service connection on a direct basis for these 
claims must be denied.

The Veteran asserts that his joint pain and fatigue, chronic 
liver disease, depression tension, anxiety, chronic 
headaches, and nervous system damage are all a consequence of 
his hepatitis C and the treatment thereof.  As stated above, 
a disease may be service connected where it is found to be 
proximately due to or aggravated by a service-connected 
disorder.  38 C.F.R. § 3.310.  In this case, however, the 
Veteran is not service connected for hepatitis C.  Thus, 
because the Veteran is not service connected for hepatitis C, 
any claim for service connection secondary to hepatitis C are 
precluded.  38 C.F.R. § 3.310.  The Veteran's claims of 
entitlement to service connection service connection for 
joint pain, fatigue, chronic liver disease, depression, 
tension, anxiety, chronic headaches and nervous system damage 
secondary to hepatitis C are denied as a matter of law.


ORDER

New and material evidence has not been received to reopen a 
claim for service connection for hepatitis C.  The petition 
to reopen is denied.

Entitlement to service connection for joint pain and fatigue, 
to include secondary to hepatitis C, is denied

Entitlement to service connection for chronic liver disease, 
to include secondary to hepatitis C, is denied. 

Entitlement to service connection for a depression, tension 
and anxiety, to include secondary to hepatitis C, is denied.  

Entitlement to service connection for chronic headaches, to 
include secondary to hepatitis C, is denied.  

Entitlement to service connection for nervous system damage, 
to include secondary to hepatitis C, is denied.  


REMAND

The Veteran was service connected for bilateral hearing loss 
and given a noncompensable disability rating in a July 2005 
rating decision based on his March 2004 and June 2005 VA 
examinations and post-service treatment records.  The Veteran 
contends that the severity of his service-connected hearing 
loss has increased since his last VA examination.  See 
January 2008 VA-9 substantive appeal form.  

Given the Veteran's contention that the hearing loss has 
increased in severity and the amount of time since the last 
VA audiological examination in 2005, the Veteran should be 
afforded a new VA examination for the purpose of determining 
the current severity of this disorder.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA has a duty to provide the 
Veteran with a thorough and contemporaneous medical 
examination).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to secure any pertinent records which 
address the nature of the Veteran's 
hearing loss since 2005 which have not 
been previously secured for inclusion in 
the claims file.  All attempts to secure 
this evidence must be documented in the 
claims file.  If the RO cannot locate any 
identified records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
Veteran of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  Thereafter, the Veteran shall be 
afforded a VA audiology examination to 
determine the current nature, extent, and 
severity of his hearing loss.  The claims 
folder is to be made available to the 
examiner to review.  In accordance with 
the latest AMIE worksheets for rating 
hearing loss, the examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and 
the nature and extent of any disability 
due to hearing loss.  The examiner must 
provide a full description of the effects 
of the Veteran's hearing loss alone on his 
ability to work.  The examiner must 
furnish detail regarding the effects of 
the disorder on the claimant's ordinary 
activity, and the limitation of activity 
caused by the disorder; and fully describe 
the functional effects caused by the 
hearing loss.  The examiner must provide a 
rationale for any opinions given.

3.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655).  In the event that the 
Veteran does not report for an ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


